                 Case 3:18-cr-00089-SK Document 35 Filed 03/04/19 Page 1 of 2




 1
     JENNIFER L. NAEGELE, SBN 232643
 2   LAW OFFICES OF JENNIFER L. NAEGELE
     P.O. Box 12375
 3   San Francisco, CA 94112
     Telephone: (415) 519-9116
 4
     naegelelaw@gmail.com
 5
     Attorney for Defendant NICOLAS MEJIA
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11
12   UNITED STATES OF AMERICA,                         Case No. 3:18-cr-00089-SK

13                                                     STIPULATION AND PROPOSED
                    Plaintiff,                         ORDER TO CONTINUE SENTENCING
14                                                     HEARING FROM APRIL 18, 2019 TO
            v.                                         MAY 16, 2019
15
     NICOLAS MEJIA,
16
                    Defendant.
17
18
19          Defendant NICOLAS MEJIA and the United States hereby jointly request that the
20   sentencing hearing set for April 18, 2019, be continued to May 16, 2019, at 9:30 a.m.
21          This continuance is necessary to afford the Probation Officer adequate time to interview
22
     Mr. Mejia and prepare a presentence investigation report. This continuance is also necessitated
23
     by the fact that undersigned defense counsel is currently undergoing chemotherapy.
24
            Mr. Mejia plead guilty to Count One of the Information (misdemeanour vandalism) on
25
     January 28, 2019. He remains out of custody at this time.
26
27          The Courtroom Deputy has indicated that May 16, 2019, at 9:30 a.m. is an available date

28   and time for sentencing on this matter. The Probation Officer has no objection to this request.
                                                     1
      Stipulation and Proposed Order to Continue Sentencing Hearing, Case No. 3:18-cr-00089-SK
              Case 3:18-cr-00089-SK Document 35 Filed 03/04/19 Page 2 of 2




 1                                            Respectfully submitted,
 2
 3   Dated: March 1, 2019                     _________/s/_________________
                                              JENNIFER NAEGELE
 4                                            Attorney for Defendant
                                              NICOLAS MEJIA
 5
 6
     Dated: March 1, 2019                     DAVID L. ANDERSON, United States Attorney
 7
                                              _________/s/_________________
 8                                            CASEY BOOME
 9                                            ASSISTANT UNITED STATES ATTORNEY

10
11
                                      [PROPOSED] ORDER
12
13
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
14
15
     Dated: March 4, 2019                            __________________________________
16                                                   The Honorable Sallie Kim
                                                     United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
      Stipulation and Proposed Order to Continue Sentencing Hearing, Case No. 3:18-cr-00089-SK
